


110 HCON 182 : Recognizing the need to pursue research

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 182
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 17, 2007
			Received
		
		CONCURRENT RESOLUTION
		Recognizing the need to pursue research
		  into the causes, a treatment, and an eventual cure for idiopathic pulmonary
		  fibrosis, supporting the goals and ideals of National Idiopathic Pulmonary
		  Fibrosis Awareness Week, and for other purposes.
	
	
		Whereas idiopathic pulmonary fibrosis is a serious lung
			 disorder causing progressive, incurable lung scarring;
		Whereas idiopathic pulmonary fibrosis is one of about 200
			 disorders called interstitial lung diseases;
		Whereas idiopathic pulmonary fibrosis is the most common
			 form of interstitial lung disease;
		Whereas idiopathic pulmonary fibrosis is a debilitating
			 and generally fatal disease marked by progressive scarring of the lungs,
			 causing an irreversible loss of the lung tissue’s ability to transport
			 oxygen;
		Whereas idiopathic pulmonary fibrosis progresses quickly,
			 often causing disability or death within a few short years;
		Whereas there is no proven cause of idiopathic pulmonary
			 fibrosis;
		Whereas more than 128,000 United States citizens have
			 idiopathic pulmonary fibrosis, and more than 48,000 new cases are diagnosed
			 each year representing a 156-percent increase in mortality since 2001;
		Whereas idiopathic pulmonary fibrosis is often
			 misdiagnosed or under diagnosed;
		Whereas the median survival rate for idiopathic pulmonary
			 fibrosis patients is 2 to 3 years; about two-thirds of idiopathic pulmonary
			 fibrosis patients die within 5 years; and approximately 40,000 patients die
			 each year; and
		Whereas a need has been identified to increase awareness
			 and detection of this misdiagnosed and under diagnosed disorder as well as all
			 incarnations of pulmonary fibrosis: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 need to pursue research into the causes, a treatment, and an eventual cure for
			 idiopathic pulmonary fibrosis;
			(2)supports the work
			 of advocates and organizations in educating, supporting, and providing hope for
			 individuals who suffer from idiopathic pulmonary fibrosis, including efforts to
			 organize a National Idiopathic Pulmonary Fibrosis Awareness Week;
			(3)supports the
			 designation of an appropriate week as National Idiopathic Pulmonary Fibrosis
			 Awareness Week;
			(4)welcomes the
			 issuance of a proclamation designating a National Idiopathic Pulmonary Fibrosis
			 Awareness Week;
			(5)congratulates
			 advocates and organizations for their efforts to educate the public about
			 idiopathic pulmonary fibrosis, while funding research to help find a cure for
			 this disorder; and
			(6)supports the goals
			 and ideals of National Idiopathic Pulmonary Fibrosis Awareness Week.
			
	
		
			Passed the House of
			 Representatives October 16, 2007.
			Lorraine C. Miller,
			Clerk
		
	
